Exhibit 10.9

Exhibit A

Performance Cash Award Notice

 

A.     Participant:

 

 

 

B.     Grant Date:

  February 20, 2013  

C.     Performance Period:

  1/1/2013 through 12/31/2015  

D.     Aggregate Target Award Value:

 

 

 

E.     Performance Measures:

   

 

  1. Relative Total Stockholder Return: L-3’s TSR compared to the returns of a
comparison group of companies (see Appendix 1). “TSR” means, with respect to a
particular company for particular time period, the total stockholder return as
reported by Bloomberg L.P. (or, if Bloomberg L.P. ceases to report such
information, such other reporting service as shall be designated by the
Committee). This measure will be assessed by determining L-3’s relative
percentile positioning on TSR versus companies included in the comparison group.

Portion of Aggregate Target Award Value for this Performance Measure: 100%

Performance Scale:

 

Performance

Levels

   Relative
TSR      Award
Multiplier  

Maximum

     > 74th percentile         200 %       63rd percentile         150 % 

Target

     50th percentile         100 % 

Threshold

     40th percentile         50 % 

Below Threshold

     < 40th percentile         0 % 

In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Award
Multiplier will be calculated on a straight-line basis between the two stated
Award Multipliers for those performance levels.



--------------------------------------------------------------------------------

Appendix 1

The companies included for the Relative Total Stockholder Return assessment are
those listed below.

 

    

Company

   Ticker

1.

   ALLIANT TECHSYSTEMS INC    ATK

2.

   BAE SYSTEMS PLC (ADR)    BAESY

3.

   CACI INTERNATIONAL INC    CACI

4.

   EXELIS INC    XLS

5.

   GENERAL DYNAMICS CORP    GD

6.

   HARRIS CORP    HRS

7.

   HUNTINGTON INGALLS INDUSTRIES INC    HII

8.

   LOCKHEED MARTIN CORP    LMT

9.

   MANTECH INTERNATIONAL CORP    MANT

10.

   NORTHROP GRUMMAN CORP    NOC

11.

   RAYTHEON CO    RTN

12.

   ROCKWELL COLLINS INC    COL

13.

   SAIC    SAI

14.

   TEXTRON INC    TXT

15.

   URS CORP    URS